ORDER
PER CURIAM:
Robert T. Wallace appeals his conviction of three counts of Class B sodomy, Section 566.060, RSMo (1986), and five additional counts of sodomy, section 566.060, RSMo Cum.Supp.1990, and concurrent twelve year sentences on each of these counts. The sentences imposed for the first three counts were to run consecutively to the last five counts for a total of twenty-four years incarceration. Mr. Wallace claims error in 1) denial of his Rule 29.15 motion alleging ineffective assistance of counsel and 2) in the trial court’s denial of his motion for judgment of acquittal filed at the close of all evidence. Mr. Wallace waived his right to a jury trial and the case was tried to the court.
No jurisprudential purpose would be served by a published opinion. Mr. Wallace is provided with a copy of the court’s reasoning regarding the points he raised on appeal.
The judgment of conviction of each of the counts for which Mr. Wallace was convicted is affirmed. The order denying the Rule 29.15 postconviction motion is affirmed.
Rules 30.25(b) and 84.16(b).